              Case 2:20-cv-00670-MJP Document 40 Filed 07/26/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          BIO MANAGEMENT NORTHWEST                         CASE NO. C20-670 MJP
            INC, et al.,
11                                                           ORDER DENYING STIPULATED
                                   Plaintiffs,               MOTION FOR CONTINUANCE
12
                    v.
13
            WASHINGTON BIO SERVICES, et al.,
14
                                   Defendants.
15

16

17          This matter comes before the Court on the Parties’ Stipulated Motion for 60-Day

18   Continuance of Discovery. (Dkt. No. 38.) Having reviewed the Motion and the existing case

19   schedule, the Court DENIES the Motion without prejudice.

20          Trial is set for November 29, 2021 with a dispositive motion deadline of August 2, 2021.

21   The Parties request a 60-day extension of the discovery deadline from July 2, 2021, to September

22   2, 2021. The Parties’ proposed extension of the discovery deadline is impracticable because it

23   would permit discovery to occur after any summary judgment motions have been filed. Unless

24


     ORDER DENYING STIPULATED MOTION FOR CONTINUANCE - 1
               Case 2:20-cv-00670-MJP Document 40 Filed 07/26/21 Page 2 of 2




 1   the Parties wish to forego dispositive motions, this proposed extension is procedurally

 2   inappropriate. Additionally, the Parties have failed to provide any reason why the extension is

 3   necessary. The stipulated motion contains a single conclusory statement that the parties agree

 4   more time is needed for discovery, but it does not say why. The Motion provides no basis for the

 5   Court to assess whether there is good cause to grant the request. The Court therefore DENIES

 6   the Motion without prejudice to cure the above-noted deficiencies. The Parties should be aware

 7   that the Court cannot extend the dispositive motion deadline beyond September 2, 2021 without

 8   altering the trial date, and that the first available new trial dates are in June 2022.

 9           The clerk is ordered to provide copies of this order to all counsel.

10           Dated July 26, 2021.

11                                                           A
                                                             Marsha J. Pechman
12
                                                             United States Senior District Judge
13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING STIPULATED MOTION FOR CONTINUANCE - 2
